
	
		I
		111th CONGRESS
		2d Session
		H. R. 4615
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2010
			Ms. Watson (for
			 herself, Mr. Stark,
			 Mr. Cummings,
			 Ms. Kilpatrick of Michigan,
			 Ms. Woolsey,
			 Mrs. Napolitano,
			 Ms. Jackson Lee of Texas,
			 Mr. Kennedy,
			 Ms. Bordallo,
			 Ms. Chu, Mr. Honda, Mr.
			 Faleomavaega, and Mr.
			 Payne) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  require dentists to provide patients with a fact sheet before performing any
		  dental restoration work, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumers Have Options for Molar Protection Act of
			 2009 or the CHOMP Act of
			 2009 .
		2.Provision of fact
			 sheet to patients prior to dental restoration work
			(a)In
			 generalChapter III of the
			 Federal, Food, Drug, and Cosmetic Act (21 U.S.C. 331 et seq.) is amended by
			 adding at the end the following:
				
					311.Provision of
				fact sheet to patients prior to dental restoration work
						(a)RequirementA dentist shall—
							(1)before performing
				any dental restoration work—
								(A)provide the
				patient with the fact sheet developed by the Secretary under subsection (b);
				and
								(B)obtain the
				patient’s signature acknowledging receipt of the fact sheet; and
								(2)place a copy of
				the signed acknowledgment in the patient’s record.
							(b)Fact
				sheet
							(1)DevelopmentThe
				Secretary shall develop not later than 1 year after the date of the enactment
				of this section, and periodically review and update as scientifically
				warranted, a fact sheet describing and comparing the risks and efficacy of the
				various types of dental restorative materials that may be used to repair a
				patient’s oral condition or defect.
							(2)ContentsThe
				fact sheet developed under paragraph (1) shall include each of the
				following:
								(A)A description of
				the groups of materials that are available to the dental profession for
				restoration of an oral condition or defect.
								(B)A comparison of
				the relative benefits and detriments of each group of materials.
								(C)A comparison of
				the cost considerations associated with each group of materials.
								(D)A reference to
				encourage discussion between the patient and dentist regarding dental
				restorative materials and to inform the patient of his or her options.
								(3)AvailabilityThe
				Secretary shall make the fact sheet developed under paragraph (1) available to
				all licensed dentists in the United States.
							(c)Penalty
							(1)In
				generalWhoever violates subsection (a) shall be fined not more
				than $5,000.
							(2)CalculationIn
				calculating the maximum authorized amount of a fine under paragraph (1), the
				number of violations shall be calculated by multiplying $5,000 by the number of
				dental restorative materials placed into a patient’s mouth in violation of
				subsection (a).
							(d)DefinitionsIn
				this section:
							(1)The term
				dental restoration work—
								(A)means the
				placement of a dental restorative material into a patient’s mouth; and
								(B)excludes any
				surgical, endodontic, periodontic, or orthodontic dental procedure in which a
				dental restorative material is not used.
								(2)The term dental restorative
				material means any structure or device placed into a patient’s mouth
				with the intent that it remain there for an indefinite period beyond the
				completion of the dental procedure.
							(3)The term
				patient means the patient or the patient’s parent, legal guardian,
				or other authorized
				representative.
							.
			(b)ApplicabilityThe
			 requirement of section 311(a) of the Federal Food, Drug, and Cosmetic Act, as
			 added by subsection (a), applies with respect to any dental restoration work
			 (as defined in such section) on or after the date that is 2 years after the
			 date of the enactment of this Act.
			3.Labeling of
			 dental restorative materials
			(a)MisbrandingSection 502 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 352) is amended by adding at the end the
			 following:
				
					(aa)If it is a dental restorative material (as
				defined in section 311(d)), and its labeling fails to include text (developed
				by the Secretary) describing the health risks associated with the
				material.
					.
			(b)Development of
			 textThe Secretary of Health and Human Services, acting through
			 the Commissioner of Food and Drugs, shall develop text to be included in the
			 labeling of dental restorative material, as required by section 502(aa) of the
			 Federal Food, Drug, and Cosmetic Act, as added by subsection (a).
			(c)ApplicabilityThe requirement of section 502(aa) of the
			 Federal Food, Drug, and Cosmetic Act, as added by subsection (a), applies with
			 respect to any dental restorative material that is introduced or delivered for
			 introduction into interstate commerce on or after the date that is 1 year after
			 the date of the enactment of this Act.
			
